MEMORANDUM OPINION

                                             No. 04-11-00583-CV

                                  EX PARTE TOMAS URESTI PEREZ

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 24, 2011

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On August 9, 2011, relator filed a petition for writ of habeas corpus, complaining Sheriff

Amadeo Ortiz has failed to grant him “good time credits.” The court has considered relator’s

petition and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of habeas corpus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 93-CI-00440, styled In the Interest of J.C.P., in the 224th Judicial District
Court, Bexar County, Texas, the Honorable Cathy Stryker presiding. However, the order holding relator in
contempt was signed by the Honorable Jim Rausch, associate judge of the Child Support Court, Bexar County,
Texas.